PER CURIAM.
This cause was heard upon the transcript of the record, briefs and argument of counsel, and it appearing there was no clear mistake or abuse of judicial discretion in the orders appealed from, entered December 6, 1938, rejecting the plan of reorganization as proposed by the debtor corporation under section 77B of the Bankruptcy Act as amended, 11 U.S.C.A. § 207, (Price v. Spokane Silver & Lead Company, 8 Cir., 97 F.2d 237; In re Youtie, 3 *1023Cir., 44 F.2d 56; In re Granville & Winthrop Bldg. Corporation, 7 Cir., 87 F.2d 101; Wayne United Gas Company v. Owens-Illinois Glass Company et al., 4 Cir., 91 F.2d 827), and it further appearing that the sua sponte order of the court making the Securities & Exchange Commission a party to these proceedings pursuant to the provisions of the Act of June 22, 1938, Public Act No. 696, chap. 10, Sec. 208 of the Bankruptcy Act, as amended, 11 U.S.C.A. § 608, and the appointment of Paul E. Weadock, Examiner, pursuant to the Act of June 22, 1938, chap. 575, 52 Stat. 890, 11 U.S.C.A. § 568, has not resulted in injury to the debtor (Bache v. Louisiana Oil Refining Corporation, 5 Cir., 97 F.2d 445; In re 620 Church Street Corporation, 299 U.S. 24, 27, 57 S.Ct. 88, 81 L.Ed. 16), it is therefore ordered and adjudged that the order appealed from be and it is in all things affirmed.